              Case 1:19-cr-00154-PAC Document 53
                                              51 Filed 10/02/20
                                                       10/01/20 Page 1 of 1
                                              U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                       October 1, 2020
By ECF and Email
Honorable Paul A. Crotty                                     10/2/2020
United States District Judge                                 The government may submit their
Southern District of New York                                proposed forfeiture order by October 8,
500 Pearl Street                                             2020. SO ORDERED.
New York, New York 10007

      Re:      United States v. Ragonese, 19 Cr. 154 (PAC)

Dear Judge Crotty:

         The Government respectfully submits this letter to request, with the consent of defense
counsel, that the Court extend the deadline for the Government to submit a proposed order of
forfeiture as to specific property (“Proposed Forfeiture Order”) to October 8, 2020. Yesterday,
September 30, 2020, the Court sentenced Ryan Ragonese, the defendant, and requested the
Government submit by the end of today (October 1, 2020) for the Court’s consideration a
Proposed Forfeiture Order. Earlier today, the Government prepared and shared with defense
counsel such an order, which the Government anticipates will be agreed and consented to by all
parties.

         Because the defendant is in custody and because of current COVID-19-related
restrictions on attorney-client contact for incarcerated defendants, defense counsel does not
anticipate being able to speak with the defendant and seek his consent to the Proposed Forfeiture
Order until early next week. Accordingly, to facilitate defense counsel’s ability to seek the
defendant’s consent to the Proposed Forfeiture Order, the Government respectfully requests its
deadline to present that order to the Court be extended to October 8, 2020. This is the first
request for such an extension by the Government.

                                               Respectfully Submitted,

                                               AUDREY STRAUSS
                                               Acting United States Attorney

                                            By: /s/                                           .
                                                Daniel H. Wolf
                                                Assistant United States Attorney
                                                (212) 637-2337

cc:         Ariel Werner, Esq. (by ECF)
            Annalisa Miron, Esq. (by ECF)
